Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the surface" in line 13”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it is considered “a surface”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over In Kil Park et al (U. S. Patent Application: 2017/0221622, here after Park), further in view of Kunio Oda et al (U. S. Patent Application: 2008/0283188, here after Oda, and Chuck Edwards et al ( U. S. Patent Application: 2006/0159899, here after Edwards). K. Omura et al (U. S. Patent Application: 2010/0273029, here after Omura) is cited as evidence for inherency.
Claim 1 is rejected. Park teaches a method for manufacturing an electronic component, comprising the steps of:
preparing a main part including a main body(200+310+320+650+660+110+130) made from a metal magnetic powder(iron, 110 of first 100 layer within the main body) and an insulating resin(120) and a conductor(310, 320) located inside an element assembly[fig. 5, 0034, 0036, 0039, 0047]. 

    PNG
    media_image1.png
    323
    486
    media_image1.png
    Greyscale




[AltContent: ]
[AltContent: textbox (Main body)]





Park teaches making a dispersion that contains inorganic particles (paste, particles of 130, or 110) adhere to the main body and exposing the main body and coating film to the dispersion [0043], and forming an outer electrode (410) covering at least a part of a surface (side surfaces) of the main body to which inorganic particles (130) from the dispersion adhere [fig. 5]. Park does not teach composition of ferrite paste. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making electronic component that Park teaches and coat the ferrite paste composite layer as Oda teaches (ferrite particles carboxylic acid/ phosphoric ester, and resin), following by drying it because Oda teaches suitable method of making ferrite resin composition for printing. Oda teaches a method of making a ferrite paste (mixed solution) comprising a resin and ferrite powder, and dispersant comprising phosphoric ester, and carboxylic acid [abstract, 0038, 0039], applying paste and drying it [0011]. Although Oda does not teach combining phosphoric ester and carboxylic acid, however it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a this composition to be used for the very same purpose...[T]he idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ1069 1072. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to 
Claim 2 is rejected as Park teaches the metal magnetic powder (110 in second 100 layer outside of the main body) is Fe [0034], and conductor is Cu [0036].
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over In Kil Park et al (U. S. Patent Application: 2017/0221622, hereafter Park), Kunio Oda et al (U. S. Patent Application: 2008/0283188, here after Oda) and Chuck Edwards et al (U. S. Patent Application: 2006/0159899, here after Edwards), further in view of K. Omura et al (U. S. Patent Application: 2010/0273029, here after Omura).
.
Response to Arguments
Applicant's arguments filed 01/07/21 have been fully considered but they are not persuasive. The applicant argues that the coating step is separate from exposing the coating layer to dispersion containing inorganic material. The examiner disagrees as Park teaches two separate steps of coating (ferrite paste) and exposing it to dispersion (paste comprising filer and inorganic material) [see claim rejection above]. Park also teaches after coating step and exposing it to dispersion, forming outer electrode (410) [also see claim 1 rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:0-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        /0